Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2019

                                      No. 04-18-00763-CR

                                     Alton Darrell BROWN,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CR-9276
                        The Honorable Mark Luitjen, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed in this appeal on December 7, 2018.
Appellant has been granted three extensions of time to file his brief, and the brief was due to be
filed on March 14, 2019. The brief has not been filed. Appellant’s attorney is ORDERED to
respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court